Exhibit 10.2
UAL CORPORATION
2006 DIRECTOR EQUITY INCENTIVE PLAN
AMENDMENT NO. 1
This Amendment No. 1 (this “Amendment”) to the UAL Corporation 2006 Director
Equity Incentive Plan, dated February 1, 2006 (the “DEIP”), sponsored by UAL
Corporation, a Delaware corporation (“UAL”), is made as of this 26th day of
September 2008.
WHEREAS final regulations have been promulgated under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), pursuant to which UAL
deems amendments to the DEIP should be enacted to preserve, to the maximum
extent reasonably practicable, the intended after-tax benefits to the
participants; and
WHEREAS pursuant to Section 15 of the DEIP, the DEIP may be amended by a writing
approved by the Board of Directors of UAL (the “Board”);
NOW THEREFORE, subject to approval of the Board, UAL hereby amends the DEIP for
changes necessary or desirable to comply with the final regulations under
Section 409A of the Code, as follows (capitalized terms not otherwise defined
herein shall have the meaning assigned thereto in the DEIP):
1. Amendment and Restatement of Section 2(i). Section 2(i) of the DEIP is hereby
amended and restated in its entirety to read as follows:
“(i) Change in Control. A “Change in Control” means an event described in
Section 12, provided such event is an event that qualifies as an event described
in Section 409A(a)(2)(A)(v) of the Code.”
2. Amendment and Restatement of Section 2(m). Section 2(m) of the DEIP is hereby
amended and restated in its entirety to read as follows:
“(i) Continuity Directors. “Continuity Directors” means (1) those members of the
Board who were directors on the date hereof and (2) those members of the Board
(other than a director whose initial assumption of office was in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) who were
elected or appointed by, or on the nomination or recommendation of, at least a
two-thirds majority of the then-existing directors who either were directors on
the date hereof or were previously so elected or appointed.”
3. Amendment and Restatement of Section 2(p). Section 2(p) of the DEIP is hereby
amended and restated in its entirety to read as follows:
“(i) Disability. “Disability” means the Qualified Director is “disabled” within
the meaning of Section 409A of the Code. Such Disability will be determined by
the Committee on the basis of medical evidence satisfactory to it.”

 

 



--------------------------------------------------------------------------------



 



4. Amendment and Restatement of Section 2(ii). Section 2(ii) of the DEIP is
hereby amended and restated in its entirety to read as follows:
“(ii) Unforeseeable Emergency. “Unforeseeable Emergency” means an “unforeseeable
emergency” within the meaning of Section 409A of the Code. The existence of an
unforeseeable emergency will be determined by the Committee.”
5. Amendment and Restatement of Section 7(a)(iv). Section 7(a)(iv) of the DEIP
is hereby amended and restated in its entirety to read as follows:
“(iv) Time of Distribution. Unless a Participant has elected in accordance with
Section 7(a)(i) to defer commencement of distribution until a specified date,
distribution to a Participant will be made (if in a lump sum) or will commence
(if in installments) in January of the year following the year in which the
Participant experiences a Separation from Service. Distributions upon a
specified date will be made, or will commence, as soon as administratively
practicable following such specified date, but no later than the end of the
calendar year in which the specified date occurs or, if later, the 15th day of
the third month following the specified date. If a lump sum distribution from a
Participant’s Share Account would otherwise be made after the record date for a
dividend but before the payment date for such dividend, the distribution of the
dividend will be made as soon as administratively practicable after the earnings
credit has been made to the Share Account pursuant to Section 6(d) on the
payment date of the dividend, but in no event later than the end of the calendar
year in which the payment date of the dividend occurs or, if later, the 15th day
of the third month following the payment date for such dividend.”
6. Amendment and Restatement of Section 7(b). Section 7(b) of the DEIP is hereby
amended and restated in its entirety to read as follows:
“(b) Distribution Due to Unforeseeable Emergency. Notwithstanding any
distribution election by a Participant to the contrary, except as set forth in
this Section 7(b), a distribution will be made to a Participant from his or her
Account if the Participant submits a written distribution request to the
Committee and the Committee determines that the Participant has experienced an
Unforeseeable Emergency. The amount of the distribution may not exceed the
amount reasonably necessary to satisfy the Unforeseeable Emergency and may
include the amount necessary to pay taxes, as determined by the Committee.
Payments made on account of an Unforeseeable Emergency will not be made to the
extent that such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Participant’s assets (to the extent that such liquidation itself would not cause
severe financial hardship) or by cessation of deferrals under Section 6(b)
and/or 6(c), provided that determination of such limitations is consistent with
the requirements of Section 409A of the Code. Any distribution pursuant to this
Section 7(b) will be made by the end of the calendar year in which the event
giving rise to the Unforeseeable Emergency occurs or, if later, within 90 days
of the occurrence of such event and in the form of a lump sum payment that is in
cash from the Cash Account and in Shares from the Share Account (rounded up to
the next whole Share). Any distribution pursuant to this Section 7(b) will be
made first from the Participant’s Cash Account and then from the Participant’s
Share Account.”

 

2



--------------------------------------------------------------------------------



 



7. Amendment and Restatement of Section 7(c). Section 7(c) of the DEIP is hereby
amended and restated in its entirety to read as follows:
“(c) Small Benefits.
(i) Cash Account. If the balance of the Cash Account of a Participant who has
experienced a Separation from Service is $2,500 or less on the day of any
installment distribution pursuant to Section 7(a)(v)(B), such remaining balance
and any cash account balance of a plan of the Company’s that is required to be
aggregated with this Plan under Treasury Regulation Section 1.409A-1(c)(2) shall
be distributed to the Participant, as soon as administratively practicable, in
the form of a lump sum distribution. Each installment distribution to a
Participant who has experienced a Separation from Service will be at least
$2,500 or such smaller amount that equals the balance of the Participant’s Cash
Account.
(ii) Share Account. If the balance of the Share Account of a Participant who has
experienced a Separation from Service is fewer than 100 Share units as of the
day of any installment distribution pursuant to Section 7(a)(v)(B), such
remaining balance and any share account balance of a plan of the Company’s that
is required to be aggregated with this Plan under Treasury
Regulation Section 1.409A-1(c)(2) shall be distributed to the Participant, as
soon as administratively practicable, in the form of a lump sum distribution,
that will consist of the number of Shares equal to the number of Share Units
credited to the Share Account as of that date and the number of share units
credited to a share account of any plan required to be aggregated with this
Plan, rounded up to the next whole Share. Each installment distribution to a
Participant who has experienced a Separation from Service must be at least 100
Share Units or such smaller number of Share Units that remains in the
Participant’s Share Account.
(iii) Any lump sum distribution pursuant to Sections 7(c)(i) and 7(c)(ii) shall
not exceed the applicable dollar amount under Code Section 402(g).”
8. Amendment and Restatement of Section 7(f)(i). Section 7(f)(i) of the DEIP is
hereby amended and restated in its entirety to read as follows:
“(i) Time. Distribution to a Beneficiary will be made by the end of the calendar
year of the Participant’s death or, if later, within 90 days of the
Participant’s death; provided that if a distribution from the Participant’s
Share Account would otherwise be made after the record date for a dividend but
before the payment date for such dividend, the distribution of the dividend will
be made as soon as administratively practicable after the earnings credit has
been made to the Share Account pursuant to Section 6(d) on the payment date of
the dividend, but in no event later than the end of the calendar year in which
the payment date of the dividend occurs or, if later, the 15th day of the third
month following the payment date for such dividend.”

 

3



--------------------------------------------------------------------------------



 



9. Amendment and Restatement of Section 12(a). Section 12(a) of the DEIP is
hereby amended and restated in its entirety to read as follows:
“(a) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
(i) there is consummated a merger or consolidation to which the Company or any
Subsidiary of the Company is a party if the merger or consolidation would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof ) less than 50% of the combined voting power of the securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation;
(ii) the direct or indirect beneficial ownership (as defined in Rule 13d-3 under
the Exchange Act) in the aggregate of securities of the Company representing 25%
or more of the total combined voting power of the Company’s then issued and
outstanding securities is acquired by any person or entity, or group of
associated persons or entities acting in concert; provided, however, that for
purposes hereof, the following acquisitions shall not constitute a Change in
Control: (1) any acquisition by the Company or any of its Subsidiaries, (2) any
acquisition by any employee benefit plan (or related trust or fiduciary)
sponsored or maintained by the Company or any corporation controlled by the
Company, (3) any acquisition by an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) any acquisition by a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company
and (5) any acquisition in connection with a merger or acquisition which,
pursuant to paragraph (A) above, does not constitute a Change in Control;
(iii) there is consummated a transaction contemplated by an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 80% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership in the Company
immediately prior to such sale;
(iv) the stockholders of the Company approve any plan or proposal for the
liquidation of the Company; or
(v) the occurrence within any 24-month or shorter period of a change in the
composition of the Board such that the Continuity Directors cease for any reason
to constitute at least a majority of the Board.”

 

4



--------------------------------------------------------------------------------



 



10. Amendment to Section 12(b). Section 12(b) of the DEIP is hereby amended by
inserting the following text at the end thereof:
“Any outstanding Options and/or Stock Appreciation Rights, in lieu of which a
cash payment is made pursuant to this Section 12(b), shall terminate and be
forfeited upon such cash payment.”
11. Amendment to Section 12(d). Section 12(d) of the DEIP is hereby amended by
inserting the following text at the end thereof:
“Any such payments will be made no later than the end of the year in which the
Change in Control occurs, or if later, the 15th day of the third month following
the Change in Control event.”
12. Amendment and Restatement of Section 15(b). Section 15(b) of the DEIP is
hereby amended and restated in its entirety to read as follows:
“(b) Termination. The Company reserves the right to terminate the DEIP at any
time. The DEIP will terminate as of the date specified by the Company in a
written instrument by its authorized officers to the Committee, adopted in the
manner of an amendment. Upon the termination of the DEIP, Participant Accounts
will continue to be paid in accordance with the provisions of Section 7, subject
to acceleration of distributions as permitted by Section 7(h) and Treasury
Regulation Section 1.409A-3(j)(4)(ix). No termination, suspension or amendment
of the DEIP may adversely affect any outstanding Periodic Award without the
consent of the affected Participant; provided, however, that this sentence will
not impair the right of the Board to take whatever action it deems appropriate
under Section 3(c), 8, 9, 10 and 12(b) of the DEIP. Options and Stock
Appreciation Rights outstanding upon termination of the DEIP may continue to be
exercised in accordance with their terms.”
IN WITNESS WHEREOF, UAL has executed this Amendment as of the date first above
written.

          UAL CORPORATION    
 
       
By:
  /s/ Paul R. Lovejoy     
 
 
 
Name: Paul R. Lovejoy    
 
  Title:   Senior Vice President,
            General Counsel and Secretary    

 

5